 



Exhibit 10.2
Via Hand Delivery
March 21, 2007
Mr. Mark Gordon
Controller
Roberts Properties Residential, L.P.
450 Northridge Parkway
Suite 302
Atlanta, Georgia 30350

Re:  
Lease Renewal Option for 450 Northridge Parkway, Suite 300

Dear Mark:
Please accept this letter as the required notice of Tenant’s exercise of one
(1) of it’s three (3) one (1) year options to extend the Lease dated March 27,
2006 by and between Roberts Properties Residential, L.P., a Georgia limited
partnership (“Landlord”) and Roberts Properties, Inc., a Georgia corporation
(“Tenant”) (the “Lease”).
As we have agreed, the rental rate will continue to be $19.00 per sq. ft. and
the Term shall be extended to December 31, 2007. Except as expressly stated
herein, all other terms and conditions of the Lease shall remain in full force
and effect.
I would appreciate your acknowledging the above terms and conditions and
returning an executed copy of this Lease Agreement to me.

     
Sincerely,
  AGREED AND ACKNOWLEDGED:
 
  Roberts Properties Residential, L.P.
/s/ Anthony Shurtz
   
 
  /s/ Mark Gordon
 
   
Anthony Shurtz
  Mark Gordon, Controller
Chief Financial Officer
  Roberts Realty Investors, Inc., Sole General Partner

As07-030

 

